Opinion issued August 1, 2002                




 

 

 
 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00513-CR
____________

ALEXANDER CABRERA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 893377



MEMORANDUM  OPINION
	Appellant's counsel, Jim Leitner, has filed a motion to dismiss this appeal
because it has been rendered moot.  The clerk's record reflects that trial court cause
number 893377 was dismissed by the court on the State's motion after appellant's 
conviction in another case. (1)
	The motion is granted.
	The appeal is dismissed as moot.
	It is so ORDERED.

PER CURIAM


Panel consists of Justices Hedges, Jennings, and Keyes.

Do not publish.  Tex. R. App. P. 47.
1. Appellant's conviction in cause number 893376 is pending in this Court in
cause number 01-02-00502-CR.